Citation Nr: 0126146	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  83-34 779	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 100 percent schedular 
disability rating for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Salvador G. Garza, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active duty from February 1943 to March 1946.  
This matter arose initially from the veteran's appeal of a 
January 1983 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which effected a 
reduction, from 100 percent to 70 percent, in the veteran's 
disability rating for an anxiety disorder.  The veteran 
testified at a personal hearing at the RO in June 1983.  In a 
March 1984 decision, the Board of Veterans' Appeals (Board) 
denied an increased rating for the veteran's service-
connected anxiety disorder.  Subsequently, in a decision of 
January 1986, the Board again denied an increased rating, and 
denied a total rating based upon individual unemployability 
due to service-connected disability.

The Board received a motion for reconsideration of the 
January 1986 decision in December 2000.  In April 2001, a 
Deputy Vice Chairman of the Board ordered reconsideration of 
the Board's 1986 decision by an expanded panel of Members of 
the Board, as provided under 38 U.S.C.A. § 7103(b) (West 1991 
& Supp. 2001).  Further, the Deputy Vice Chairman indicated 
in her order that the Board, on its own motion, was ordering 
reconsideration of the earlier decision, issued in March 
1984, which had denied an increased rating for the veteran's 
anxiety disorder following the reduction, by the RO, from a 
100 percent rating.  The present decision by the 
reconsideration panel replaces the previous decisions of 
March 1984 and January 1986.

FINDINGS OF FACT

1. A November 1980 RO decision granted a 100 percent 
schedular evaluation for anxiety neurosis, effective from 
October 3, 1980.

2. A January 1983 RO decision reduced that evaluation to 70 
percent, effective from April 1, 1983, on the basis of one 
medical examination that did not demonstrate material 
improvement in the veteran's service-connected anxiety 
neurosis under the ordinary conditions of life.

CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
anxiety neurosis from April 1, 1983 have been met.  
38 U.S.C.A. §§ 355 (West 1982 & Supp. 1984); 38 C.F.R. 
§§ 3.105(e), 3.343(a), 4.2, 4.7, 4.10, 4.13, 4.130, 
Diagnostic Code 9400 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted on November 9, 2000, as Public Law 
No. 106-175 (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2001)).  This new legislation, among other 
things, substantially modified VA procedures with regard to 
VA's duty to assist claimants in developing evidence in 
support of their claims, and as to how that duty is to be 
discharged.  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In pertinent part, 
these new provisions address notification requirements in VA 
claims, and VA's duty to assist claimants in the development 
of claims, such as by securing additional records, affording 
medical examinations to claimants, etc.

These changes in the law are potentially applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (West 
Supp. 2001) (Historical and Statutory Notes).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA and 
its implementing regulations do not expressly indicate 
whether such provisions apply to reconsideration decisions of 
the Board.  Therefore, we must now address that issue in the 
first instance.

Under 38 C.F.R. § 20.1000(a), which implements 38 U.S.C.A. § 
7103(b), reconsideration of an appellate decision may be 
accorded upon allegation of obvious error of fact or law.  
The term "obvious error" has been determined to be 
equivalent to "clear and unmistakable error" (CUE) in VA 
decisionmaking.  See Smith v. Brown, 35 F.3d 1516, 1526 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); 
VAOPGCPREC 25-95.  Thus, given the nature of a 
reconsideration decision, no notification as to additional 
evidentiary development of the record is at issue, since the 
action on the Board's decision is based upon the record as it 
was constituted at the time of the decision as to which 
reconsideration has been sought.

With regard to procedure, we observe that, in response to the 
motion for reconsideration filed by the veteran's attorney in 
December 2000, the Deputy Vice Chairman of the Board ordered 
reconsideration in April 2001, and advised the attorney of 
the procedures and time constraints provided by law.  The 
veteran's attorney responded in May 2001, articulating the 
arguments in support of a faviorable decision on 
reconsideration.

Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
The Board believes this conclusion to be consistent with the 
recent holding of the United States Court of Appeals for 
Veterans Claims in Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001) (en banc) (holding that the duties 
specified in the VCAA are not applicable to allegations of 
CUE in a prior Board decision).  Moreover, even if the VCAA 
were held to be applicable to this matter, we find that any 
requirements of the VCAA have been fully satisfied, and no 
further action is necessary by the Board to ensure compliance 
with this law.  

II.  Reconsideration Decision

The record reflects that a January 1972 RO decision granted a 
70 percent evaluation for the veteran's service-connected 
psychoneurosis, anxiety neurosis, and granted a total (100 
percent) rating based upon individual unemployability due to 
service-connected disability, effective from November 15, 
1971.  A November 1980 RO decision granted a 100 percent 
schedular evaluation for psychoneurosis, anxiety neurosis, 
from October 3, 1980, thereby replacing the rating for 
individual unemployability. 

An April 1981 VA hospital summary reflects that the veteran, 
who was unemployed, was hospitalized for depression and 
anxiety, and for evaluation of his physical condition.  He 
reported increased depression and anxiety, poor appetite and 
weight loss, restless sleep, crying spells, and blackout 
spells.  He had chronic marital problems.  He denied suicidal 
ideations, hallucinations, and alcohol abuse.  The record 
describes the veteran's numerous previous VA hospitalizations 
for psychiatric disability, starting in 1952.  The hospital 
summary indicates that the veteran was a truck driver but had 
not worked since 1971.

Upon mental status examination at the 1981 admission, the 
veteran was neatly groomed and cooperative, with a slightly 
depressed mood and an appropriate affect.  He was oriented, 
and had decreased recall and concentration with intact 
memory.  His insight was poor and his judgment was fair.  The 
veteran's thought processes were coherent and goal-oriented 
without loose associations.  He was somewhat tangential but 
denied suicidal or homicidal ideation.  He performed poor 
serial sevens.  Hospital treatment included prescribed 
medication and group therapy.  At discharge, the veteran was 
considered competent and capable of managing his self-care 
and social functioning.  The hospital record indicates that 
the veteran was "probably not able to work."  The diagnoses 
included generalized anxiety disorder and mixed personality 
disorder.

The report of a December 1982 VA psychiatric examination 
reflects that the veteran said that he had been unemployed 
since 1970.  He complained of sleep difficulty and an 
inability to relax.  On mental status examination, the 
examiner indicated that the veteran was well groomed, 
cooperative, and interested.  The veteran's behavior was 
somewhat restless and uptight.  There was no flight of ideas 
or looseness of association noted; his speech was pressured.  
His emotional reaction was somewhat bored with a constricted 
affect.  There were no preoccupations, delusions, or 
hallucinations, and no suicidal or homicidal ideations.  His 
sensorium was clear with no impairment in intellectual 
functions.  The veteran was considered competent to handle 
his funds and take care of his health decisions.  The 
diagnoses included generalized anxiety disorder. 

On the basis of the December 1982 examination, a January 1983 
RO decision reduced the veteran's evaluation for 
psychoneurosis (characterized as anxiety neurosis) from 100 
percent to 70 percent, effective from April 1, 1983.  The RO 
followed the rating-reduction procedure mandated by 38 C.F.R. 
§ 3.105(a), by providing the veteran with notice of the 
scheduled reduction and soliciting any evidence tending to 
show that the reduction should not be made.  The veteran and 
his representative submitted no additional evidence, but the 
veteran initiated an appeal, which led to the March 1984 
decision of the Board denying an increased rating.  
Subsequently, as noted above, the veteran sought an increased 
schedular rating, or individual unemployability, and was 
denied by both the the RO and the Board, the latter in the 
January 1986 decision.

The veteran's service-connected psychoneurosis, anxiety 
neurosis, was rated under the provisions of Diagnostic Code 
9400.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (1983).  
Diagnostic Code 9400 then provided that a 70 percent 
evaluation would be assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired and the psychoneurotic symptoms were 
of such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  
Id.  A 100 percent evaluation would be assigned when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.  Id.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court of Appeals 
for Veterans Claims, in Brown v. Brown, 5 Vet. App. 413 
(1993), has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The burden 
of proof is on VA to establish that a reduction is warranted 
by a preponderance of the evidence.  Kitchens v. Brown, 7 
Vet. App. 320 (1995).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  38 C.F.R. § 3.343(a).  Examination reports 
showing material improvement must be evaluated in connection 
with all the facts of record and consideration must be given 
particularly to whether the veteran has attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work, or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work.  Id.

The November 1980 award of a total disability rating was 
based upon the veteran's meeting the schedular criteria for a 
100 percent evaluation, and not based upon individual 
unemployability (as had previously been the case).  
Therefore, the standard for review of the January 1983 
reduction is 38 C.F.R. § 3.343(a).  At the time of the April 
1983 reduction from 100 percent to 70 percent, the recent 
evidence of record consisted of the December 1982 VA 
psychiatric examination report.  It was incumbent upon VA to 
demonstrate improvement prior to the rating decision.  The 
Court has clearly held that after-the-fact justification of a 
past error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).

The RO made no specific reference to 38 C.F.R. § 3.343(a) in 
its decision to reduce the veteran's disability rating, or in 
any correspondence or statement of the case.  The regulation 
was also not cited or argued by the veteran's representative 
at any level of the appellate proceedings leading to either 
the March 1984 or the January 1986 decision.  Nevertheless, 
on reconsideration, we must address the applicability of that 
regulation at the time in question.  

The Board notes that the December 1982 VA psychiatric 
examination report continued to report symptoms similar to 
those the veteran had manifested at the time of his April 
1981 VA hospitalization.  It continued to indicate that the 
veteran was unemployed, and did not reflect that he had 
experienced any improvement, material or otherwise, in his 
symptoms.  It indicated that he was competent to handle his 
funds and take care of his health decisions, but did not 
indicate that he was able to return to work.

With consideration that the December 1982 VA examination 
report, which was the basis for the January 1983 action 
reducing the schedular disability evaluation from 100 percent 
to 70 percent, continued to reflect symptoms similar to those 
shown at the time of the April 1981 VA hospital report, there 
was no indication in the record that the veteran had 
experienced any improvement in those symptoms, and the record 
continued to reflect that the veteran was unemployed.  
Therefore, it cannot be said, based upon the record before 
the Board at that time, that material improvement in the 
veteran's mental condition had been demonstrated or that the 
veteran had attained any improvement under the ordinary 
conditions of life.

Further, since the report of a December 1971 VA psychiatric 
examination reflects that the veteran had a marked degree of 
vocational impairment, and a June 1974 VA hospital summary 
indicates the veteran would of necessity remain unemployable 
due to his service-connected anxiety neurosis, there is no 
evidence that there was clear error in the November 1980 
assignment of the 100 percent schedular evaluation.

Based upon the foregoing, the Board concludes that the 100 
percent evaluation should not have been reduced in 1983, and 
restoration of a 100 percent schedular rating, from the date 
of the reduction, is warranted.


ORDER

Restoration of a 100 percent evaluation for anxiety neurosis, 
effective from April 1, 1983, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




  ____________________________           
____________________________
               R.F. WILLIAMS                                       
JEFF MARTIN
Member, Board of Veterans' Appeals      Member, Board of 
Veterans' Appeals


  ____________________________           
____________________________
          WAYNE M. BRAEUER                                H. 
N. SCHWARTZ
Member, Board of Veterans' Appeals      Member, Board of 
Veterans' Appeals


  ____________________________           
____________________________
             ALAN S. PEEVY                                   
ANDREW J. MULLEN
Member, Board of Veterans' Appeals      Member, Board of 
Veterans' Appeals

 

